DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/23/2021 and 07/01/2022 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: Feature Fusion For Image Processing.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a limited scope based on the teaching in the application, does not reasonably provide enablement for the full scope of the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

Regarding independent claims 1, 7, and 13, each of the claims recite “N dimensional features”, “M features”, and “M dimension fusion features”. However, it is unclear based on the claim language what difference, if any, the features have from each other. It seems that the “features” and “dimensional features” would refer to the same thing since the “M features” are recited to be chosen from the “N dimensional features”. However, this is contradicted in dependent claims 4, 10, and 16 which state that the “M features” are transformed into “M dimensional features”. The claims give no further guidance on what type of transformation takes place. Furthermore, the independent claims recite that the dimension fusion creates the M dimension fusion features, but again dependent claims 4, 10, and 16 and dependent claims 5, 11, and 17 go into a convolutional process that does not seem to “fuse” anything. Therefore, it is unclear what type of “fusion” takes place and what is actually being “fused” (e.g. are two features being fused together, are elements within a feature vector being fused, etc). The other dependent claims do not clarify these issues.

The direction and examples provided by Applicant appear to be enabling for a limited scope of the invention, but not for the full scope of the claims. While the claims do not need to include every detail of the embodiments disclosed in the application, the scope of the claims must be commensurate with the teachings of the application. In the present case, the claims are written in terms of functional language that results in a broad scope and includes ways to achieve the desired results that are very different from the teachings of the application. The nature of the invention is image processing based on analyzing feature vectors and one of ordinary skill would know how to make and use the disclosed invention from the teachings of the application. One of ordinary skill would also know how to perform other tasks in the present technological area and related to the invention, such as post-processing of objects that are detected in the image. However, without additional guidance and teaching, one or ordinary skill would not be able to make and use the invention without the specifics of what the differences between the different “features” are, what is being “fused”, how they are being “fused”, etc. One of ordinary skill could follow the teachings of the application and make and use disclosed methods, and could implement some variations to those teachings. However, the application does not provide the guidance needed for the full scope of the claims. To bridge this gap, additional inventing will be required to create new combinations of method steps for achieving the desired results (e.g. different “transformations” and “convolutions”). As a result, the claims have a scope that would include combinations of steps that are not commensurate with the teachings of the present application and would “pre-empt the future” by claiming a scope that includes future inventions that are useful in image analysis networks, but for which the inventors have not provided teachings to allow one of ordinary skill to make or use the full scope of the claimed invention.
  
When weighing all of the factors, particularly the disparity between the scope of the claims and the teachings and direction of the application, undue experimentation would be required to make and use the full scope of the claims.  

Conclusion
Although no prior art is used against the claims, this is not an indication that they are allowable. See MPEP 2173.06, section II, second paragraph. The 112 issues cause a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims. It is therefore difficult for the Examiner to properly search for prior art for the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637